Case: 17-41029      Document: 00514566627        Page: 1     Date Filed: 07/23/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                   No. 17-41029                   United States Court of Appeals

                                 Summary Calendar
                                                                           Fifth Circuit

                                                                         FILED
                                                                     July 23, 2018
                                                                    Lyle W. Cayce
                                                                         Clerk
UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

ELIPDIO JORDAN-MALDONADO,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                No. 4:14-CR-91-12




Before JONES, SMITH, and COSTA, Circuit Judges.
PER CURIAM: *

      The attorney appointed to represent Elipdio Jordan-Maldonado has



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-41029     Document: 00514566627    Page: 2   Date Filed: 07/23/2018


                                 No. 17-41029

moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Jordan-Maldonado has filed a response. The record is not suffici-
ently developed for us to make a fair evaluation of Jordan-Maldonado’s claims
of ineffective assistance of counsel, so we decline to consider them without pre-
judice to collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th
Cir. 2014).

      We have reviewed counsel’s brief, relevant portions of the record, and
Jordan-Maldonado’s response. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review. Accordingly, the
motion for leave to withdraw is GRANTED, and counsel is excused from fur-
ther responsibilities herein.

      Our review does, however, reveal a clerical error in the judgment, which
states that Jordan-Maldonado pleaded guilty of conspiracy to possess with
intent to manufacture and distribute cocaine. Instead, the record reflects that
Jordan-Maldonado pleaded guilty of conspiracy to possess with intent to dis-
tribute cocaine; therefore, the word “manufacture” must be deleted from the
description of the offense.

      The remaining question is whether we should remand. Although we
could do so, courts of appellate jurisdiction are permitted to “affirm, modify,
vacate, set aside or reverse any judgment, decree, or order of a court lawfully
brought before it for review.” 28 U.S.C. § 2106. See, e.g., United States v.
Godoy, 890 F.3d 531, 542 (5th Cir. 2018); No. 15-41034, United States v.
Cabrera, 2018 U.S. App. LEXIS 18470, at *3 (5th Cir. July 6, 2018) (per cur-
iam) (unpublished). Accordingly, the judgment is AFFIRMED as MODIFIED
to reflect that Jordan-Maldonado was convicted of, and sentenced for, conspire-
acy to possess with intent to distribute cocaine.


                                       2